Citation Nr: 1612779	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-20 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to nonservice-connected disability pension benefits.

2.  Entitlement to special monthly pension benefits of aid and attendance.


REPRESENTATION

Veteran represented by:	Steven C. Stroot, Agent


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran had active service from October 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center in St. Paul, Minnesota, which found that the Veteran's income was excessive for entitlement to nonservice-connected improved pension benefits with special monthly pension due to the need for regular aid and attendance.  The Veteran resides in California. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's claim was initially denied in 2011, and that the Veteran's case was advanced on the docket in March 2016.  The Veteran's representative (son) has indicated that the Veteran is almost 95 years old.

Unfortunately, the Board must remand the Veteran's claim for a formal DRO hearing.  While the Board sincerely regrets the delay, in a June 2015 faxed a statement, the Veteran's representative requested a Decision Review Officer hearing in this case.  The record does not indicate that the representative was afforded this hearing prior to the case being certified to the Board.  As such, the claim must be remanded for the requested hearing to be held. 




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule the Veteran for a formal DRO hearing in accordance with his representative's request.  The RO should notify the Veteran and his representative of the date and time of the hearing, and a copy of this notice should be associated with the virtual record.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

